     Case 1:20-cv-02795-PGG-GWG Document 17 Filed 09/24/20 Page 1 of 2
                                     U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007

                                                       September 24, 2020

Hon. Paul G. Gardephe
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

   Re:      Schulte v. BOP, 20 Civ. 2795 (PGG)



Dear Judge Gardephe:

        I write respectfully on behalf of the federal defendant (“the Government”) in response to
the Court’s order dated June 29, 2019, directing the Government to provide to Plaintiff, who is
appearing pro se, the identity of the individuals who were involved in an incident that allegedly
occurred on March 8, 2020. I write respectfully to request an additional thirty days, from
September 27, 2020, to October 27, 2020, to comply with the Court’s order. The Government
seeks this additional time because the requested information is not readily available and the
agency counsel is in the process of obtaining it. Specifically, during the time period of the
incident alleged in the complaint, Metropolitan Correctional Center (“MCC”) officials suspected
that a gun had been smuggled into the facility. As a result, numerous Bureau of Prisons’
employees from throughout the country came to MCC to assist with searches for the gun.
Relating to those searches, MCC gave their video surveillance servers to an outside agency.
MCC only recently received a copy of the video from the outside agency, and it needs additional
time to review it and attempt to identify the individuals. This is the Government’s second
request for an extension to time. Because Plaintiff is incarcerated, I was unable to obtain his
consent before making this request.

         We thank the Court for its consideration of this request.




                                                       Respectfully submitted,
      Case 1:20-cv-02795-PGG-GWG Document 17 Filed 09/24/20 Page 2 of 2




                                          AUDREY STRAUSS
                                          Acting United States Attorney
                                          Southern District of New York

                                     By: __/s/_____________________
                                         KIRTI V. REDDY
                                         Assistant United States Attorney
                                         Telephone: (212) 637-2751
                                         Facsimile: (212) 637-2786
                                         E-mail: kirti.reddy@usdoj.gov


cc:    (via first class mail)
       Joshua Schulte
       No. 79471-054
       MCC New York
       150 Park Row
       NY, NY 1007
